                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

        Antonio Deon Moore,           )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:20-cv-00325-FDW
                                      )             3:16-cr-00202-FDW-DSC
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 28, 2021 Order.

                                               January 28, 2021




         Case 3:20-cv-00325-FDW Document 6 Filed 01/28/21 Page 1 of 1
